Citation Nr: 0709351	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to May 
1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which determined, among other things, the veteran had not 
submitted new and material evidence to reopen his previously 
denied claim of service connection for a low back condition 
inclusive of degenerative joint and disc disease.  The RO 
also denied his claim of service connection for asbestosis.  
Irrespective of the RO's determination as to whether there is 
new and material evidence to reopen the claim concerning the 
low back disorder, so, too, must the Board make this 
threshold preliminary finding because it, in turn, affects 
the Board's legal jurisdiction to reach the underlying claim 
to readjudicate it on a de novo basis.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92 (March 4, 1992).

For reasons that will be discussed, the Board is reopening 
the low back claim and remanding it for further development 
and consideration before being readjudicated on the merits 
(on a de novo basis).  The Board is also remanding the claim 
for asbestosis.  The remand will be via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a May 1987 rating decision, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for a low back disorder (the claim 
initially had been denied on the full merits in August 1966 
and more recently in June 1985, and he did not appeal those 
earlier decisions).  He also did not appeal the RO's May 1987 
decision denying his petition to reopen this claim, despite 
receiving a letter that same month apprising him of his 
procedural and appellate rights.

2.  Some of the additional evidence received since that May 
1987 decision, however, relates to an unestablished fact 
necessary to substantiate this claim, is neither cumulative 
nor redundant of the evidence of record at the time of that 
decision, and raises a reasonable possibility of 
substantiating this claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA requires that VA notify the veteran of any evidence 
that is necessary to substantiate all elements of his claim, 
including apprising him of the evidence VA will attempt to 
obtain and the evidence he is responsible for providing.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App., March 31, 2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Since the Board is reopening the veteran's claim concerning 
his low back disorder, the Board need not determine just yet 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA until completion of the 
additional development of this claim on remand.



Law and Analysis

Reopening the Previously Denied, Unappealed, Claim for 
Service Connection for a Low Back Disorder

The RO first considered and denied the veteran's claim for 
service connection for residuals of a low back strain in an 
August 1966 rating decision.  In denying the claim, the RO 
acknowledged that he had injured his low back during service 
and received a pertinent diagnosis, as evidenced in his 
service medical records, but the RO also noted there was 
insufficient evidence of chronic residuals of that injury, 
including some indication of this in the report of his 
military separation examination.  So the RO concluded the 
injury in service was acute and transitory and resolved 
without causing chronic residual disability.

A more recent June 1985 RO decision again denied this claim.  
The RO reiterated its earlier finding of an acute and 
transitory injury in service, with insufficient evidence of 
continuity of symptomatology since service to suggest chronic 
residual disability.  In addition, the veteran's then current 
low back symptoms were attributed to the normal aging 
process, as opposed to the injury in service.

Even more recently, in a May 1987 decision, the RO denied the 
veteran's petition to reopen this previously denied claim 
because the evidence he had submitted, including from his 
treating chiropractor, was insufficient to show a 
relationship between his then current low back disability 
(diagnosed as lumbar disc disease) and his injury in service.

The RO sent the veteran a letter in May 1987 notifying him of 
that decision and apprising him of his procedural and 
appellate rights, and he again did not appeal.  That is to 
say, he did not file a timely notice of disagreement (NOD) to 
initiate appellate review, so that decision became final and 
binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2006).  This, in turn, means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  And as 
already mentioned, this preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
most recent petition to reopen his claim for service 
connection for a low back disorder was received in September 
2001, shortly after that cutoff date.  So the amended version 
of 38 C.F.R. §3.156(a) (2006) providing a new definition of 
"new and material evidence" applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.



The additional evidence the veteran has submitted since the 
RO's May 1987 decision includes an August 2001 VA outpatient 
record from a physician indicating he had been treating the 
veteran for several months.  This physician stated 
"[the veteran] has a history of chronic low back pain which 
seems to have been caused by a lumbar strain suffered back in 
1951 while in service."  Subsequent notes indicate this 
physician reviewed at least some of the veteran's service 
medical records relating to treatment for this back 
condition.  This evidence was not of record at the time of 
the prior final denial in 1987, so it is new.  It is also 
material because it causally relates the veteran's current 
low back disability to the injury in service.  So his claim 
must be reopened.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998) and Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

The Board, however, is temporarily postponing the 
readjudication of the claim on the merits pending completion 
of the additional development directed in the REMAND below.


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is granted, subject to the further 
development of this claim directed on remand.


REMAND

The VCAA was signed into law effective November 9, 2000, and 
it prescribed several essential requirements regarding VA's 
duties to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).



And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In view of these requirements concerning the VCAA's duties to 
notify and assist, the RO has so far provided the veteran a 
January 2002 letter informing him of the procedures for the 
development of his claims on appeal.  This has included 
correspondence setting forth the additional evidence required 
to substantiate these claims.  But the letter did not fully 
explain whose responsibility, his or VA's, it was for 
obtaining the supporting evidence - as required by 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Moreover, the veteran has not yet received notice concerning 
the downstream disability rating and effective date elements 
of his claims, in accordance with the holding in 
Dingess/Hartman.  So additional VCAA notice is required.

Low Back Disorder

This reopened claim must be further developed before being 
readjudicated on the merits.

The nature and etiology of the veteran's claimed low back 
condition is not sufficiently established, based on the 
evidence presently on file.  The service medical records 
concerning his claimed low back strain in August 1951 
indicate he assumed a camptocormic posture under medical 
observation and did not show signs of any actual injury 
shortly after being seen for his complaints.  The report of 
his military discharge examination also did not indicate any 
pertinent abnormality involving his low back.  His military 
service ended in May 1957.



An RO decision nearly a decade later, in August 1966, 
initially denied the veteran's claim for service connection 
for a low back disability (which he was requesting for 
hospitalization and treatment purposes only).

More recent private outpatient records from February 1982 
note the veteran had attributed his then current low back 
problems to an intercurrent September 1980 motor vehicle 
accident.  Additional private outpatient records from October 
1984 attribute his then current back problem to a September 
1984 lifting accident.

The August 2001 VA physician who provided the favorable nexus 
opinion (used to reopen the claim) couched his statement in 
equivocal terms of "seems to have been", when referring to 
the possible relationship between the veteran's current low 
back disorder and the low back strain in service, in 1951.  
The other opinion of record, from a private physician in 
March 1987, also uses similar equivocal language - 
indicating the veteran's low back condition "could have been" 
related to an original injury from the time of service.  
In Obert v. Brown, 5 Vet. App. 30 (1993), the Court held that 
a medical opinion expressed in terms tantamount to "may" be 
related to service also necessarily implies the condition at 
issue "may or may not" be related to service and, 
therefore, is too speculative to establish a plausible claim.  
See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett 
v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 
185 (1999) (by using the term "could," without supporting 
clinical data or other rationale, a medical opinion simply is 
too speculative in order to provide the degree of certainty 
required for medical nexus evidence).

Consequently, another VA examination is needed, with the 
benefit of a review of the claims file for the veteran's 
pertinent medical and other history, to address the nature 
and etiology of his low back condition.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Asbestosis

As to claims for service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a 
VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
para. 7.68 (Sept. 21, 1992).

Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The veteran's service personnel records indicate he worked 
shipboard as an electrician with the U.S. Navy.  A February 
1996 independent medical examination report from R.M., M.D., 
shows a diagnosis of pulmonary asbestosis and asbestos-
related pleural disease.  While discussing the veteran's 
naval occupation and potential asbestos exposure, this report 
also notes significant asbestos exposure after service and 
significant smoking history.  In support of the diagnosis, 
the report indicates a latency period of greater than 15 
years from initial exposure to onset of symptoms, but it does 
not otherwise establish an etiology or an onset for this 
diagnosis.  To further complicate matters, a February 2002 VA 
examination found no objective evidence of asbestosis and 
listed a diagnosis, instead, of emphysema due to the 
veteran's history of smoking and supportive radiographic 
evidence.  That examination, however, did not include review 
of Dr. R.M.'s February 1996 private examination because that 
examination was added to the record out of sequence, so 
subsequent to the February 2002 VA examination.

So there is evidence the veteran may have been exposed to 
asbestos in service, as alleged, and evidence that he may 
have asbestosis as a consequence.  But there is also evidence 
that he may not have asbestosis, but rather, emphysema due to 
his chronic smoking.  In addition, there is a question as to 
whether, even if he does have asbestosis, it is attributable 
to asbestos exposure during service or, instead, to asbestos 
exposure during the years since his discharge from the 
military.  Consequently, additional medical comment is needed 
to assist in making these important determinations.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Colvin, 1 Vet. App. at175 (1991).

VA outpatient records also suggest the veteran is receiving 
treatment at the VA Medical Center (VAMC) in Tampa, Florida, 
and at the community based outpatient clinic in Pasco, 
Florida.  These additional records of his ongoing treatment 
and evaluation should be obtained.  38 U.S.C.A. 
§ 5103A(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the claims are REMANDED for the following 
development and consideration:

1.  Ensure the veteran has been properly 
notified of the provisions of the VCAA and 
relevant court decisions as they apply to 
the issues concerning his entitlement to 
service connection for a low back disorder 
and asbestosis, including Quartuccio v. 
Principi, 16 Vet. App. 183, 
186-87 (2002); Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III); and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).



2.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for low back or 
respiratory disorders since March 2002.  
In particular, treatment records - 
including diagnostic studies from the 
Tampa VAMC and the Pasco Outpatient Clinic 
should be obtained.

3.  Schedule the veteran for a VA 
orthopedic examination to obtain a medical 
opinion concerning the nature and etiology 
of his claimed low back condition.  And to 
facilitate making this important 
determination, it is imperative the 
examiner review all relevant evidence in 
the claims file, including a complete copy 
of this remand.  All necessary diagnostic 
testing and evaluation should be 
performed.

Following examination, the examiner should 
indicate whether it is at least as likely 
as not (meaning 50 percent or greater 
probability) the veteran's current low 
back disorder - whatever the diagnosis, 
is related to the low back strain he 
reportedly sustained during service in 
August 1951 or, instead, is more likely 
the result of the intercurrent injuries he 
has sustained since service 
in the September 1980 motor vehicle 
accident and the September 1984 lifting 
accident, or any other incident unrelated 
to his military service.  If an 
etiological opinion cannot be provided 
without resorting to mere speculation, 
please expressly state this in the report 
of the evaluation.



4.  Also schedule the veteran for a VA 
respiratory examination to ascertain the 
etiology and current status of any 
respiratory disease.  And to facilitate 
making these important determinations, it 
is imperative the examiner review all 
relevant evidence in the claims file, 
including a complete copy of this remand, 
the February 1996 report from R.M., M.D., 
and the report of the February 2002 
VA examination.  All necessary diagnostic 
testing and evaluation should be performed 
- including, in particular, radiographic 
studies to first determine whether the 
veteran has asbestosis.

The examiner should then indicate the lung 
disorder the veteran currently has, if 
any, especially insofar as whether he has 
asbestosis or, instead, emphysema.  
And if one or more current lung disorders 
are present, the examiner should then 
indicate whether any 
diagnosed condition(s) is/are at least as 
likely as not (meaning 50 percent or 
greater probability) related to the 
veteran's military service - including 
especially consideration of his exposure 
to occupational and environmental factors 
(but namely, asbestos) during service 
versus since service.  The examiner should 
specifically address the February 1996 
report from Dr. R.M in contrast to the 
report of the February 2002 VA examination 
and consider all relevant potential causes 
of the veteran's current lung condition.  
If an opinion cannot be provided without 
resorting to mere speculation, please 
expressly state this in the report of the 
evaluation.



5.  Then readjudicate the claims for 
service connection for a low back disorder 
and for asbestosis in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


